The defendant was indicted for the murder of one William J. Connelly, his father-in-law. He was living on a place belonging to the deceased, some 6 miles from the residence of the latter, under an agreement that he should have all he made over and above what was required to support his children and three daughters of the deceased, who lived in the house with the defendant. The corn had been gathered and was in a pen on the premises. On the day before the homicide, as was stated by one Jackson, the defendant was in his granary with his gun and two dogs. On being asked what he was doing there, he said        (464) that Connelly had gone to Squire Richmond's to get a writ and have him put out and divide the corn, and if he came there he intended to kill him; that Connelly had taken his daughter Jane to Richmond's, and she had sworn to one lie against him, and he didn't intend to stand it any longer.
John Moore swore that he lived with the prisoner; that the crop of corn, made in 1860, was gathered and put in a pen near the granary; that Connelly came there Friday,...... day of November, and put his horse in the stable, and the usual salutations passed between Connelly and the prisoner; that the defendant was sitting in the door of the granary with his gun inside, near him; that Connelly got on the corn in the pen and threw a few hands full of corn into the wagon, when the prisoner said to him, "Old man, get down off that pen and go out of the lot, or I will hurt you"; that Connelly got down from the pen, saying something that witness did not hear distinctly; that at that time the prisoner came out of the door of the granary with his gun in his hands, and they walked a few steps towards each other; the prisoner then raised his gun, took aim at the deceased, and shot him; that the deceased was also going in the direction of the stable, where his horse was, and had nothing in his hands when the gun was fired; that he was about 63 years of age. *Page 354 
Dr. Brooks, after testifying as to the extent of the wound, stated that the father of the prisoner was deranged, at one time, for about two months; that the prisoner had a sister, an uncle, and an aunt, who had been deranged. He also testified to the singular conduct of the prisoner when drunk, but did not consider him deranged at that time.
Mr. Warf stated that he saw the prisoner in the granary with his gun, and Connelly on the pen; that prisoner ordered him down; that Connelly threw several hands full of corn into the wagon, and told John Moore to get the measuring tub; John said it was locked up and prisoner had the key; he told Moore to burst the door open and (465)  bring it to him; that everything there belonged to him. Prisoner then said: "Old man, get down from there and go out of the lot, or I will hurt you; you are meddling with that that does not concern you or yours." Connelly replied, "I will show you, you villain, to whom it belongs." Connelly got off the pen quickly, and the boys got down at the same time; that the witness then turned towards the gate, and presently heard the report of the gun; that he then returned, and found Connelly lying with his head within 3 feet of the post of the granary and a stick lying near the body of the deceased, and blood upon the hand of the prisoner; that shortly afterwards he examined the hand of the prisoner; and the skin was off for about the size of a 10-cent piece. This witness, and several others, testified as to the conduct of the prisoner prior to the commission of the act, tending to show that he was deranged, and that his ancestors were deranged.
The prisoner then offered to give in evidence what he said to Dr. Brooks shortly after the homicide was committed, to wit, that the wound on his hand was caused by a blow given by deceased with a stick, which caused the blood on his hand. This evidence was rejected by the court, and defendant's counsel excepted.
The prisoner's counsel insisted: first, that although the prisoner knew it was wrong to kill the deceased, yet, if he was impelled to the act by a moral power which he could not resist, he was excusable. Second, that if the deceased committed a trespass in attempting to take away the corn, and the prisoner, in order to protect his property, shot and killed the trespasser, it would be manslaughter, and not murder.
The court charged the jury that if the prisoner was insane at the time of committing the homicide they should acquit him; that every one was presumed to be same until the contrary was shown; that the prisoner must satisfy them of that fact. Defendant's counsel excepted to the charge.
Verdict, Guilty of murder. The court pronounced judgment (466)  of death, and the defendant appealed. *Page 355 
The first question which the record presents is whether the declarations of defendant were competent in his behalf to show how he received a certain wound.
It is stated that the declarations were made shortly after the homicide. There is no principle upon which these can be held admissible except as a part of the res gestae, and the statement of the case excludes the idea that they were of this nature. The declarations were after the act was past and done. This question has been brought under review in this Court on several former occasions, which will be seen by a reference toS. v. Scott, 8 N.C. 24; S. v. Huntley, 25 N.C. 418; S. v. Tilly, ibid., 424. The professional idea seems to have been that a narrative given by a person who has committed a homicide, as to how it happened, immediately after the act and when the first proper opportunity offered should be admitted. But this evidence, though dictated by what in divers supposable cases might be deemed a necessity, is so clearly against principle, and entitled in the greatest number of instances to so little credit, and is so well calculated to obscure rather than elucidate a transaction, that the courts have uniformly adhered to their original judgment by which it was excluded. It has been nowhere, that we are aware of, interpolated as a rule of evidence upon the common law, by legislation or otherwise. In the case before us the circumstances under which the declarations in question were made are so vaguely stated as not to bring them within any proposed or reasonable rule. But we make no question about this. Take the statement of the case in any sense, and the declarations are plainly excluded by the well settled law of evidence in North Carolina. They must be a part of the res gestae, and come in as explanation of an act being done when they were made, or          (467) not at all.
The second question arises upon a position taken by the prisoner's counsel that if the killing was to protect prisoner's property from the trespass of the deceased, it would be an extenuated case of homicide. In this position, it seems, the court did not concur. The matter involved in this point has been before this Court heretofore on more occasions than one. It seems to have been first carefully considered in the case of S. v.Morgan, 25 N.C. 186, and again in S. v. McDonald, 49 N.C. 19. In these two cases it is fully settled, if a party deliberately kill to prevent a mere trespass to property, he is guilty of murder.
The third and last question made upon the record arises out of proofs in respect to the mental condition of the prisoner. The record states the prisoner's counsel insisted that, although the prisoner knew it was *Page 356 
wrong to kill the deceased, yet, if he was impelled to the act by a moral power which he could not resist, he was excusable. The words "moral power" may mean threats, duress of imprisonment, or an assault imperiling life, which is the usual sense of the phrase, or it may mean some supernatural agency. The former construction would make the position of the counsel entirely inapplicable to the case; we, therefore, adopt the latter. The position, thus interpreted, does not fall within any approved definition of a non compos mentis.
It assumes that the accused knew the nature of his act, and that it was wrong. The law does not recognize any moral power compelling one to do what he knows is wrong. "To know the right and still the wrong pursue," proceeds from a perverse will brought about by the seductions of the evil one, but which, nevertheless, with the aids that lie within our reach, as we are taught to believe, may be resisted and overcome, otherwise it would not seem to be consistent with the principles of justice to punish any malefactor. There are many appetites and passions which by long indulgence acquire a mastery over men more or less strong. Some persons, indeed, deem themselves incapable of (468)  exerting strength of will sufficient to arrest their rule, speak of them as irresistible, and impotently continue under their dominion; but the law is far from excusing criminal acts committed under the impulse of such passions. To excuse one from criminal responsibility the mind must, in the language of the judge below, be insane. The accused should be in such a state of mental disease as not to know the nature and quality of the act he was doing, or if he did know it, that he did not know he was doing what was wrong, and this should be clearly established. This test, a knowledge of right and wrong, has long been resorted to as a general criterion for deciding upon legal accountability, and with a restricted application to the act then about to be committed, is approved by the highest authorities. But we do not undertake to lay down any rule of universal application. It seems to be chimerical to attempt to do so from the very nature of things, for insanity is a disease, and, as is the case with all other diseases, the fact of its existence is not established by a single symptom, but by a body of symptoms, no particular one of which is present in every case. Imperfect as the rule may be, it covers a great variety of cases, and may aid the tribunals of the country in judging of this most difficult subject. The case put of a criminal act committed under the belief that it was commanded by God, would fall under the rule. The perpetrator in such case would not know he was doing what was wrong, but, on the contrary, would believe he was doing what was right in obeying a power which had a right to command him. This condition of mind would constitute insane *Page 357 
delusion in respect to the particular act committed, and if clearly established by proof of preexisting facts, would excuse from responsibility.
It will thus be seen that instructions in conformity with the argument of prisoner's counsel ought not to have been given. If the prisoner knew that what he did was wrong, the law presumes that he had the power to resist it against all supernatural agencies and holds him amenable to punishment. There is no error in the instructions actually given upon this subject, and in the absence of any prayer for other specific instructions, there is no omission of which the      (469) prisoner has a legal right to complain.
PER CURIAM.                                             No error.
Cited: S. v. Myerfield, 61 N.C. 111; Mayo v. Jones, 78 N.C. 406; S.v. Reitz, 83 N.C. 637; S. v. Mills, 91 N.C. 596; S. v. McNair, 93 N.C. 630;S. v. Potts, 100 N.C. 465; S. v. Rhyne, 109 N.C. 795; S. v.Edwards, 112 N.C. 909; S. v. Scott, 142 N.C. 585; S. v. Cooper,170 N.C. 724.